Opinion by
Cline, J.
The plaintiff testified that he purchased 55 sketches in France for use in his studio to give him ideas and inspiration, and that they -were not for sale. It did not appear that the sketches were incapable of being marked or that marking would injure them. It was held that the statute does not contemplate the exception of articles from the marking requirements merely because they are not imported for resale. The protest was therefore overruled. Lorillard v. United States (24 C. C. P. A. 90, T. D. 48412) cited.